 
 
I 
111th CONGRESS
2d Session
H. R. 4922 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2010 
Mr. McGovern (for himself, Mr. Frank of Massachusetts, Mr. Kennedy, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Energy Policy Act of 2005 to repeal a section of that Act relating to exportation or importation of natural gas. 
 
 
1.Exportation or importation of natural gas
(a)In generalSection 311 of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 685) is repealed.
(b)ApplicationThe Natural Gas Act (15 U.S.C. 717 et seq.) shall be applied and administered as if section 311 of the Energy Policy Act of 2005 (and the amendments made by the section) had not been enacted. 
 
